DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities: the claim is missing a period.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the following change should be made: “an overwrap fiber”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the following change should be made: “some of the plurality”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the binder polymer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the polymeric binder".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 16, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalton USPN 4,421,531.
Regarding claims 1, 20, 22 and 24, Dalton discloses an adsorber, comprising an adsorbent bed structure containing an adsorbent bed of at least one elementary composite structure that comprises adsorbent particles in a polymer matrix (claim 9), wherein the adsorber is adapted and configured to separate gas through adsorption (Abstract) and the adsorbent bed has a bed packing, ρ.sub.bed, defined as a volume occupied by the at least one elementary composite structure, V.sub.ecs, divided by a volume of the adsorbent bed structure V.sub.bed, where ρ.sub.bed is greater than 0.80 (claim 9: since the bed only contains the polymer matrix with adsorbent and heat capacity additive therein, all of which are deemed to make up the claimed elementary composite, 100% of the volume of the bed is deemed to be the claimed “elementary composite structure” that comprises adsorbent particles in a polymer matrix; therefore, the ρ.sub.bed is 1.0, which is greater than 0.80.).
Regarding claim 16, that at least one elementary composite polymer/adsorbent structure of Dalton can  be considered a plurality of the elementary composite polymer/adsorbent structures where all of the plurality of the elementary composite polymer/adsorbent structures adjacent to one another are adhered to one another (claim 9). Each of the adsorbent particles and the surrounding polymer can be considered a separate structure, with the rest of the polymer adhering them together. 

Claims 1, 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blucher USPA 2012/0010070 A1.
Regarding claim 1, Blucher discloses an adsorber, comprising an adsorbent bed structure containing an adsorbent bed of at least one elementary composite structure that comprises adsorbent particles in a polymer matrix (Abstract), wherein the adsorber is adapted and configured to separate gas through adsorption (paragraph 6) and the adsorbent bed has a bed packing, ρ.sub.bed, defined as a volume occupied by the at least one elementary composite structure, V.sub.ecs, divided by a volume of the adsorbent bed structure V.sub.bed, where ρ.sub.bed is greater than 0.80 (Abstract: since the bed only contains the polymer matrix with adsorbent and heat capacity additive therein, all of which are deemed to make up the claimed elementary composite, 100% of the volume of the bed is deemed to be the claimed “elementary composite structure” that comprises adsorbent particles in a polymer matrix; therefore, the ρ.sub.bed is 1.0, which is greater than 0.80.).
Regarding claim 2, Blucher discloses that at least one elementary composite polymer/adsorbent structure comprises a plurality of elementary composite polymer/adsorbent structures configured as beads or extrudates having an average major dimension D.sub.maj and an average minor dimension D.sub.min, wherein a ratio of Dmaj:D.sub.min is in the range of 1:1 to less than 20:1 (see spheres in figure 2).
Regarding claim 16, Blucher discloses that the at least one elementary composite polymer/adsorbent structure can  be considered a plurality of the elementary composite polymer/adsorbent structures where all of the plurality of the elementary composite polymer/adsorbent structures adjacent to one another are adhered to one another (see figure 2). 

Claims 1, 5, 10, 11, 13, 17-19 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens USPA 2016/0166972 A1.
Regarding claim 1, Owens discloses an adsorber, comprising an adsorbent bed structure containing an adsorbent bed of at least one elementary composite structure that comprises adsorbent particles in a polymer matrix (paragraph 65), wherein the adsorber is adapted and configured to separate gas through adsorption (paragraph 2) and the adsorbent bed has a bed packing, ρ.sub.bed, defined as a volume occupied by the at least one elementary composite structure, V.sub.ecs, divided by a volume of the adsorbent bed structure V.sub.bed, where ρ.sub.bed is greater than 0.80 (paragraph 65: since the bed only contains the polymer matrix with adsorbent and heat capacity additive therein, all of which are deemed to make up the claimed elementary composite, 100% of the volume of the bed is deemed to be the claimed “elementary composite structure” that comprises adsorbent particles in a polymer matrix; therefore, the ρ.sub.bed is 1.0, which is greater than 0.80.).
Regarding claim 5, Owens discloses that each of the at least one elementary composite polymer/adsorbent structure is configured as a fiber having a length L and a diameter D, wherein a ratio of L:D is at least 20:1 (paragraph 65; figures clearly indicate that the L:D is at least 20:1).
Regarding claim 10, Owens discloses that the at least one elementary composite polymer/adsorbent structure configured as a fiber comprises at least one yarn comprising two or more of the elementary composite polymer/adsorbent fibers twisted around one another (paragraph 65).
Regarding claim 11, Owens discloses that the at least one yarn comprises a plurality of yarns (paragraph 65).
Regarding claim 13, Owens discloses that the at least one elementary composite polymer/adsorbent structure is configured as a fabric woven from warp and weft fibers each one of which has a length L and a diameter D, wherein a ratio of L:D is at least 20:1 (paragraph 65; figures clearly indicate that the L:D is at least 20:1).
Regarding claim 17, Owens discloses a binder polymer comprising polyimidies (paragraph 31). 
Regarding claims 18 and 19, Owens discloses that the adsorbent particles are zeolite A or zeolite X (paragraph 41).  
Regarding claim 27, Owens does not expressly state that the polymeric binder has a glass transition temperature of at least 220° C. Nevertheless, Owens discloses a polymeric binder with the same preferred structure as contained in Applicant’s claims/specification (paragraph 31: polyimide); therefore, it is inherent that the polymeric binder has a glass transition temperature of at least 220° C. See MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dalton USPN 4,421,531.
Dalton is relied upon as above.
Regarding claims 21, 23 and 25, Dalton discloses that the entire bed is made of the composite (ρ.sub.bed is 1.0) and therefore does not explicitly disclose a maximum ρ.sub.bed of 0.90. Nevertheless, it would have been obvious to include some small amount (e.g. 10%) of inert filler, or any other substance known to be put into adsorbent beds, as is well-known in the art. MPEP 2144.03 (A-E). 
Regarding claim 26, Dalton does not explicitly disclose that a weight percent content of the adsorbent particles in the at least one elementary composite polymer/adsorbent structure is greater than 80%. Absent a proper showing of criticality or unexpected results, the amount of adsorbent is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide optimal adsorption of gas, as is well-known in the art. MPEP 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blucher USPA 2012/0010070 A1.
Blucher is relied upon as above. 
Regarding claim 4, Blucher does not that the adsorbent bed is configured as an axial bed, the adsorber further comprising a pressure vessel having an inlet and an outlet, a first porous grid extending across a cross-section of the pressure vessel, and a second porous grid extending across a cross-section of the pressure vessel parallel to the first porous grid, wherein: the plurality of elementary composite polymer/adsorbent structures configured as beads or extrudates fill a space between the first and second porous grids such that the adsorbent bed structure is comprised of an upper surface of the first porous grid, a lower surface of the second porous grid, and an inner surface of the pressure vessel extending between the first and second porous grids. The use of such an adsorbent in a pressure vessel having grids to keep the adsorbent in place is well-known in the art of adsorption and would have been obvious to one having ordinary skill in the art. MPEP 2144.03 (A-E). 

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Owens USPA 2016/0166972 A1.
Owens is relied upon as above. 
Regarding claims 9 and 15, Owens discloses the use of the adsorbent in pressure swing (paragraph 3) and discloses that the fabric is rolled up in a spiral fashion (Abstract), but does not disclose that the adsorbent bed is configured as an axial bed, the adsorber further comprising a pressure vessel having an inlet and an outlet, a first porous grid extending across a cross-section of the pressure vessel, and a second porous grid extending across a cross-section of the pressure vessel parallel to the first porous grid, wherein: the at least one elementary composite polymer/adsorbent structure is configured as a plurality of fibers each of which extends in perpendicular to the first and second porous grids; and the plurality fibers fill a space between the first and second porous grids such that the adsorbent bed structure is comprised of an upper surface of the first porous grid, a lower surface of the second porous grid, and an inner surface of the pressure vessel extending between the first and second porous grids. The use of such an adsorbent in a pressure vessel having grids to keep the adsorbent in place is well-known in the art of adsorption and would have been obvious to one having ordinary skill in the art. MPEP 2144.03 (A-E).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Owens USPA 2016/0166972 A1 in view of Barker USPA 2004/0231666 A1.
Owens is relied upon as above. 
Regarding claim 12, Owens does not explicitly disclose an overwrap fiber twisted around the one or more of the elementary composite polymer/adsorbent fibers. Barker discloses the use of an overwrap around an adsorbent (paragraph 76). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Owens to include an overwrap, for the purpose of protecting the adsorbent. Twisting the overwrap around the adsorbent is deemed to be an obvious matter of design choice. MPEP 2144.04 (IV-B). 

Allowable Subject Matter
Claims 3, 6-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or make obvious the limitations of claims 3, 6 and 14. In particular, the prior art fails to disclose or make obvious the adsorbent bed is configured as a radial adsorbent bed, the adsorber further comprising a cylindrical pressure vessel having an inlet and an outlet, a first annular porous grid concentrically disposed within the cylindrical pressure vessel, a second annular porous grid concentrically disposed within the first annular porous grid wherein a first annulus is formed between an inner surface of the cylindrical pressure vessel and an outer surface of the annular porous grid and a second annulus is formed between an inner surface of the first annular porous grid and an outer surface of the second annular porous grid, a gas-tight annular floor sealing a bottom of the second annulus in gas-tight fashion, and a gas-tight annular ceiling sealing a top of the second annulus in gas-tight fashion, wherein the adsorbent bed structure is comprised of the first and second porous annular grids, the gas-tight annular floor, and the gas-tight annular ceiling, and wherein the adsorber is adapted and configured such that: feed gas comprising a first component and a second component that is fed to the inlet of the cylindrical pressure vessel flows into the first annulus, through the first annular porous grid, and into the plurality of elementary composite polymer/adsorbent structures configured as beads or extrudates where a first component of the feed gas is preferentially adsorbed by the at least one elementary composite structure compared to a second component of the feed gas; and a gas enriched in the second component and deficient in the first component compared to the feed gas flows through the second annular porous grid and out of the outlet of the cylindrical pressure vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776